Citation Nr: 0408447	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  03-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than August 18, 
2000 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent for PTSD.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1963 to June 1968.  These matters come before the Board 
of Veterans' Appeals (Board) on appeal from a March 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

The matter of the ratng for PTSD will be addressed in the 
REMAND appended to this decision.  That issue is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify you if further action is required on 
your part.


FINDINGS OF FACT

1.  The veteran submitted an informal claim of entitlement to 
service connection for PTSD on July 6, 1998.

2.  The RO then asked him to provide additional information, 
but he did not respond or submit a formal application for 
service connection for PTSD within one year of his July 6, 
1998 informal claim.

3.  The veteran submitted a formal claim of entitlement to 
service connection for PTSD on August 18, 2000.


CONCLUSION OF LAW

An effective date earlier than August 18, 2000, for the award 
of service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

The veteran was informed of the evidence needed to 
substantiate his claim by means of the March 2002 rating 
decision and the May 2003 Statement of the Case.  In these 
documents, he was informed of the basis for the denial of his 
claim, of the type of evidence that was needed to 
substantiate his claim, and of all regulations pertinent to 
his claim.  

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits promulgated by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must now contain additional notice of the type of 
evidence that the veteran should submit.  

Here, the Board finds that any defect with respect to the 
timing or content of VCAA notice was harmless error.  As 
discussed further below, the law is dispositive as to whether 
the veteran may be assigned an earlier effective date.  There 
is no conceivable evidence he can submit that would affect 
the outcome. .

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  Also, 
as no evidence outstanding would affect the outcome in this 
matter, VA has no further "duty to assist.".  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran submitted an informal claim for service 
connection for PTSD on July 6, 1998.  The RO then informed 
the veteran that same month that he must submit a completed 
VA Form 21-526, medical evidence of a diagnosis of PTSD, and 
a copy of his DD 214.  The RO explained that the information 
must be received within one year, otherwise, benefits could 
not be paid prior to the date of receipt of the information.  
The veteran did not respond to this letter, did not request 
an extension of time for response, and has not alleged any 
good cause for failing to respond..

On August 18, 2000, the veteran submitted a formal 
application for service connection for PTSD.  The March 2002 
rating decision on appeal granted service connection for PTSD 
effective August 18, 2000, the date of receipt of the claim.

The effective date for a grant of service connection shall be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  In all other instances, the 
effective date shall be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  In other words, the effective date of an 
evaluation and award of compensation based on an original 
claim will be fixed in accordance with the facts found, but 
will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by [VA], 
from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  See 38 C.F.R. 
§ 3.155

Where evidence requested in connection with an original claim 
is not furnished within one year after the date of request, 
the claim will be considered abandoned.  After the expiration 
of one year, further action will not be taken unless a new 
claim is received.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
See 38 C.F.R. § 3.158.

Applying the above law to the facts of this case, the Board 
concludes that an effective date prior to August 18, 2000 for 
the grant of service connection and compensation for PTSD may 
not be assigned.  The veteran essentially argues that service 
connection for his PTSD should be effective from the date of 
his informal claim submitted in July 1998.  The Board finds 
that the veteran's claim has no merit under the law on 
effective dates, which unequivocally provides that, when an 
informal claim is filed, the veteran must submit a formal 
claim within one year in order for benefits to be granted 
effective from the date of the informal claim.  

The veteran's original informal claim for service connection 
for PTSD was received on July 6, 1998.  He abandoned this 
claim when he did not submit the necessary information 
requested by the RO.  He then submitted a formal application 
for service connection on August 18, 2000.  In light of the 
foregoing, under 38 C.F.R. § 3.158, the August 18, 2000 date 
of claim is the earliest possible effective date for the 
grant of service connection (and compensation) for PTSD.  The 
relevant facts are not in dispute, and the law, not the 
evidence, is dispositive of the outcome of this case.  As a 
matter of law, there is no entitlement to an earlier 
effective date for service connection and compensation for 
PTSD, and the claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

An effective date earlier than August 18, 2000 for the grant 
of service connection for PTSD is denied.


REMAND

In March 2002, the RO granted service connection for PTSD, 
rated 50 percent.  The veteran disagreed with this initial 
rating and the present appeal ensued.  The RO subsequently 
increased the rating to 70 percent, and also granted a total 
disability rating based upon individual unemployability 
(TDIU).  

In March 2003, correspondence from the veteran indicated that 
he would consider a grant of 70 percent for PTSD and an award 
of TDIU from July 1998 to be a full grant of benefits sought 
on appeal.  As an effective date of July 1998 was not 
awarded, it remains unclear as to whether the veteran 
accepted the award of 70 percent for PTSD as a full grant of 
the benefit sought on appeal of the rating (vs. the effective 
date).  See AB v. Brown, 6 Vet. App. 35 (1993).  
Clarification whether he wishes to continue an appeal for an 
increased rating for PTSD is needed, and, if so, a Statement 
of the Case on that matter would be necessary.  See Manlincon 
v. West, 12 Vet. App. 238 (1999). 

Accordingly, this matter is remanded for the following:

1.  The RO should ask the veteran whether 
he wishes to continue his appeal for an 
increased schedular rating for PTSD, or 
whether he is satisfied with the award of 
TDIU.  If he wishes to continue his 
appeal, the RO should provide the notice 
and assistance necessary to comply with 
the VCAA. 

2.  The RO should then review the claim 
for an increased rating for PTSD in light 
of the development ordered above and 
issue a Statement of the Case to the 
veteran and his attorney addressing that 
issue.  The veteran should also be 
advised that to perfect his appeal 
regarding an increased rating for PTSD 
after the Statement of the Case is 
issued, he must submit a timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



